Per Curiam.
The writ removes a judgment of the Hudson Common Pleas modifying an award of the workmen’s compensation bureau by increasing the award of the latter tribunal from seven and one-half per cent, to twenty-five per cent, as compensation for temporary and permanent disability suffered by the petitioner as the result of an accident arising out of and in the course of petitioner’s employment by the defendant while engaged in the erection of the structure finally completed upon what is known as “Boyle’s Thirty Acres,” in Jersey City.
An examination of the testimony presented to the Common Pleas, together with the briefs submitted by respective counsel, leads me to the conclusion that the Court of Common Pleas had before it sufficient testimony to warrant the increased award. The judgment of the Common Pleas will therefore be affirmed.